Citation Nr: 0844793	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  05-09 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to July 
1959.  

This appeal arises from a December 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claim in May 2008.  The development ordered has been 
completed and the claim returned to the Board for 
adjudication.  Stegall v. West, 11  Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  Service medical records do not include any complaints or 
treatment for hearing loss, and hearing loss was first noted 
many years after service.   

2.  The veteran's current bilateral hearing loss, is not 
linked to service, including in-service noise exposure.   


CONCLUSION OF LAW

A bilateral hearing loss was not incurred or aggravated in 
active military service; and incurrence of a bilateral 
hearing loss may not be presumed.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letters dated in November 2003, May 2005, June 2008 and 
August 2008, the RO provided the foregoing notice, such that 
a reasonable person could be expected to understand what was 
needed to substantiate his claim, and thus the essential 
fairness of the adjudication was not frustrated.  
Accordingly, the Board concludes that, even assuming a notice 
error, that error was harmless.  See Medrano v. Nicholson, 
21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
August 2008 providing him the information required by 
Dingess.

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, the veteran was examined for VA purposes in 
connection with his claims and a medical opinion obtained.  
As such, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
veteran will not be prejudiced as a result of the Board's 
adjudication of his claims.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sensorineural 
hearing loss, when they are manifested to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  

Factual Background and Analysis.  On service enlistment 
examination in September 1956 the veteran's ears were noted 
to be normal and his hearing for the whispered and spoken 
voice was 15/15.  Service medical records do not include any 
complaints of hearing loss or any treatment for the ears.  At 
service separation in June 1959 his ears were again noted to 
be normal.  His hearing acuity was measured as follows 
(converted to ASA units):





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
10
LEFT
5
5
5
5
5

October 1997 VA records include results of an audiological 
evaluation diagnosing a mild to moderate sensorineural 
hearing loss in the right ear and a mild to moderately severe 
sensorineural hearing loss in the left ear.  

VA outpatient treatment records dated from February 2003 
through 2005 reveal the veteran sought assistance with his 
hearing aids.  

A letter from the veteran's private physician indicates he 
examined the veteran in March 2004.  The letter reads in part 
as follows:

Upon questioning the patient as to his 
past history with his ears, the patient 
did state that for two years he served in 
the Navy at an ammunition depot and was 
subjected to loud noise trauma over a two 
year period of time.  

My impression is that the patient does 
have a sloping sensorineural hearing loss 
which is most likely secondary to noise 
trauma in the past.  Given the patient's 
noise exposure in the Navy, I would 
suspect that this did contribute to his 
hearing loss..... I do believe that this is 
a service related disease and even though 
the noise trauma occurred 40 years ago it 
has just now infested itself over the 
past several years.  

A second letter from the private physician reads as follows:  

I understand that there is a question as 
to whether (the veteran) has a service 
connected hearing loss.  The veteran does 
have a history of being stationed in the 
Naval Ammunition Depot from 08/57 to 
7/59.  He states that he made weekly 
rounds with the safety officer at which 
time he was exposed to high levels of 
noise.  The people at those areas wore 
ear devices.  However, no one on the 
inspection team including (the veteran) 
was given ear protection or wore ear 
protection. . . .  (The veteran) states 
that his medical history never included 
any ear problems except having occasional 
ear infections and cerumen impactions.  
The only medication he takes is aspirin. 
. . . 

. . . it is correct that I never 
conducted a review of the patient's 
service medical records and military 
personnel records.  

The Board remanded the claim to obtain a medical opinion.  In 
September 2008 a VA audiologist reviewed the claims folder 
and opined the  veteran's hearing loss is not caused by or a 
result of his military noise exposure.  She explained that 
the veteran's hearing at the time of separation from the 
service was within normal limits, and while there are some 
causes of hearing loss that take years to develop, most 
notably presbycusis (hearing loss due to aging), there is no 
medical evidence that supports a late onset of noise induced 
hearing loss.  Rather, medical literature shows that some 
level of threshold shift would be seen following the noise 
exposure, and there is no evidence of this on the veteran's 
tests, nor do his records show any complaint of hearing 
difficulties in service.  She also noted the first documented 
complaint of any hearing difficulties is 38 years after he 
left the service.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The evidence includes current diagnosis of a bilateral 
hearing loss, and the Board accepts the veteran's exposure to 
noise in service as he has described.  The question is 
whether the exposure to noise in service caused the veteran's 
current bilateral hearing loss.  

The veteran has submitted two statements from his private 
physician linking his current hearing loss to the exposure to 
noise in service.  The physician did not review the veterans' 
service records or his claims folder, nor did he meaningfully 
address the gap in time between service and the first record 
of post service treatment (here, some 30+ years).  

The VA audiologist, however, reviewed the service records and 
private medical records.  She also based her opinion on 
reference to medical literature.  This literature apparently 
does not support a theory of causation for noise induced 
hearing loss where some level of threshold change is not seen 
following the noise exposure.  Since she observed there was 
no evidence of a threshold change in service records, or any 
hearing difficulty complaints in service, or for years 
thereafter, it could be concluded the veteran's hearing loss 
was not caused by military noise exposure.  As this opinion 
is the only one based on a complete review of the medical 
record and it references a consultation with medical 
literature, it is of greater weight and probative value than 
the opinion of the private physician.  

The Board also considered the opinions offered by the veteran 
and his representative.  The veteran is not shown to have 
expertise in the causes of hearing loss and his 
representative is apparently a lay person.  As such they are 
not competent to relate this medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In view of the foregoing, the greater weight of the evidence 
is against the claim for service connection for a bilateral 
hearing loss.  


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


